EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anthony Curro, Registration No. 62752 on 7/14/2022.

The claims have been amended as the following:

1. (Currently amended) A method of utilizing a computing device to automatically locate a link to a target web page whose link from a referring web page is broken, the method comprising:
receiving via a user input at a computing device a request to access a link to a target web page, wherein the link is from a referring web page being displayed to the user of 
in response to attempting to access the target web page, receiving by the computing device a notification that the link to the target web page is broken;
based on receiving the notification that the link to the target web page is broken:
determining by the computing device whether a search page for a site hosting the referring web page is present;
accessing by the computing device a site map for the site hosting the referring web page, the sitemap providing a list of pages available or previously available on a web server hosting the site;
traversing, by the computing device, one or more pages listed in the sitemap;
scanning, by the computing device, automatically for one or more further destination web pages linked-to from the traversed one or more web pages listed in the sitemap, the one or more further destination web pages not listed in the site map;
traversing, by the computing device, automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages;
accessing by the computing device a page name for the target web page;




comparing, by the computing device, the parsed one or more new keywords from the further destination web pages with the accessed page name to locate a new link to the web page, the comparing performed by comparing the one or more parsed new keywords with the retrieved page name using a best-fit analysis;
generating, by the computing device, a list of prioritized results via the best-fit analysis; and
providing access via the computing device to the user of the computing device to the result which is most likely to link to the broken target web page of the prioritized results located via the best-fit analysis.

2. (Cancelled)

3. (Currently Amended) The method of claim 1, wherein the parsed one or more new keywords are parsed from metadata for the traversed one or more further destination web pages 

4. (Cancelled) 

5. (Currently Amended) The method of claim [[4]] 1, further comprising:
retrieving one or more new sitemaps from the traversed one or more further destination web pages; and
utilizing the one or more new sitemaps to locate the new link to the web page.

6. (Cancelled)

7. (Currently Amended) The method of claim 1, wherein the results 

8. (Original) The method of claim 7, wherein the computing device automatically determines whether links to one or more web pages are broken.

9. (Cancelled)

10. (Currently Amended) The method of claim 1, wherein the notification that the link to the target web page is broken occurs because redirect instructions to the target web page have expired.

11. (Previously presented) The method of claim 1, wherein the notification that the link to the target web page is broken occurs because the redirect instructions require a number of hops not permitted.

12. (Original) The method of claim 1, wherein previous to locating by the computing device the new link to the target web page presenting to the user an option to automatically locate the link and receiving an affirmative response from the user.

13. (Currently amended) A computer program product utilizing a computing device to automatically locate a link to a target web page whose link from a referring web page is broken, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions, when executed by the computing device, cause the computing device to perform a method comprising:
receiving via a user input at a computing device a request to access a link to a target web page, wherein the link is from a referring web page being displayed to the user of 
in response to attempting to access the target web page, receiving by the computing device a notification that the link to the target web page is broken 
based on receiving the notification that the link to the target web page is broken:
determining by the computing device whether a search page for a site hosting the referring web page is present;
accessing, by the computing device, a sitemap for the site hosting the target web page, the sitemap providing a list of pages available or previously available on a web server hosting the site;
traversing, by the computing device, one or more pages listed in the sitemap;
scanning, by the computing device, automatically for one or more further destination web pages linked-to from the traversed one or more web pages listed in the sitemap, the one or more further destination web pages not listed in the site map;
traversing, by the computing device, automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages;
accessing, by the computing device, a page name for the target web page;
comparing, by the computing device, the parsed one or more new keywords from the further destination web pages with the accessed page name to locate the new link to the web page, the comparing performed by comparing the one or more parsed new keywords with the retrieved page name using a best-fit analysis; 
generating, by the computing device, a list of prioritized results via the best-fit analysis; and
providing access via the computing device to the user of the computing device to the result which is most likely to link to the broken target web page of the prioritized results located via the best-fit analysis.

14. (Cancelled)

15. (Currently Amended) The computer program product of claim 13, wherein the parsed one or more new keywords are parsed from metadata for the traversed one or more further destination web pages 

16. (Cancelled)

17. (Currently Amended) The computer program product of claim 13, wherein the the method further comprises:
retrieving one or more new sitemaps from the further destination web pages; and
utilizing the one or more new sitemaps to locate the new link to the web page.  

18. (Cancelled)

19. (Cancelled)

20. (Currently amended) A computer system utilizing a computing device for automatically locating a link to a target web page whose link from a referring web page is broken, the computer system comprising:

one or more computer processors;
one or more computer-readable storage media;
program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to receive via a user input at a computing device a request to access a link to a target web page, wherein the link is from a referring web page being displayed to the user of 
program instructions to receive by the computing device a notification that the link to the target web page is broken in response to attempting to access the target web page;
program instruction to, based on receiving the notification that the link to the target web page is broken:

, by the computing device, a sitemap for the site hosting the referring web page, the sitemap providing a list of pages available or previously available on a web server hosting the site;
traverse, by the computing device, one or more pages listed in the sitemap;
scan, by the computing device, automatically for one or more further destination web pages linked-to from the traversed one or more web pages listed in the sitemap, the one or more further destination web pages not listed in the site map;
traverse, by the computing device, automatically the one or more further destination web pages scanned and parse one or more keywords from the one or more further destination web pages;
access a page name for the target web page;



compare, by the computing device, the parsed one or more keywords from the further destination web pages with the accessed page name to locate the new link to the web page, the comparing performed by comparing the one or more parsed new keywords with the retrieved page name using a best-fit analysis;
generate, by the computing device, a list of prioritized results via the best-fit analysis; and
to the user of the computing device to the result which is most likely to link to the broken target web page of the prioritized results located via the best-fit analysis.

21. (Currently Amended) The method of claim 1, wherein the page name for the target web page is available from a sitemap for the referring web page.

22. (Previously Presented) The method of claim 1, wherein the page name is available from a cached version of the target web page available via a web cache.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 3-5, 7-8, 10-13, 15, 17, 20-22 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Regarding claim 13, Blalock (US 10430478 B1) discloses: a computer program product utilizing a computing device to automatically locate a link to a target web page whose link from a referring web page is broken, the computer program product (col.2:20-45, col.3:1-5) comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions, when executed by the computing device, cause the computing device to perform a method (col.2:20-45, col.3:1-5) comprising:
receiving via a user input at a computing device a request to access a link to a target web page (col.16:5-15 describes user initiated-triggering, hence requesting, with automated crawls (i.e., automatic website requests) describes in col.14:50-65), wherein the link is from a referring web page being displayed to the user of the computing device (col.3:10-20: application to well-known review websites, e.g., Yelp, Google Places, etc., known to have web-accessible links to individual business-associated URL’s);
in response to attempting to access the target web page, receiving by the computing device a notification that the link to the target web page is broken (col.14:60-70);
based on receiving the notification that the link to the target web page is broken:
determining by the computing device whether a search page for a site hosting the referring web page is present (col.15:1: using autofind in response; col.5:3-30, 45-60, col.6:45-55: autofind using site-specific search engines, e.g., search engine pages, etc., such as for a hypothetical site “BestReviewSite.com”);
accessing, by the computing device, a directory for the site hosting the target web page, the sitemap providing a list of pages available or previously available on the web server (col.6:45-55: site specific search engine search constitutes accessing a listing or data structure of pages specific to the server) ;
accessing, by the computing device, page name for the target web page (col.5:40-55 gives exemplary site search interaction technique comprising forming a search string with a name, e.g., “Bob’s Pizza”, the name corresponding to the desired name of the target web page);
comparing, by the computing device, the parsed one or more keywords from web pages with the accessed page name to locate the new link to the web page (col.7:35-70: performing fuzzy marching on keywords in results, e.g., telephone, location data attributes such as address, category of business, website, name, hence, including processing web pages containing the page name via fuzzy matching in order to generate matches); and
providing access via the computing device to the target web page (col.11:25-40, col.13:20-40: presentation of results to the user, i.e., providing access via presentation of URL’s).

Jiang (US 7080073 B1) discloses: scanning automatically for one or more further destination web pages linked-to from the traversed one or more web pages (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70);
traversing automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages (Jiang fig.2, col.9:55-70, col.8:1-10, 55-70: evaluating further linked pages based on keyword to generate crawl and search metrics);

Evans (US 20040030683 A1) discloses: wherein sitemaps are utilized as lists of links for searching (fig.5:614, 0030-31: focused searching of a site in accordance with site map).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 13, 20 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143